Citation Nr: 1640045	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  09-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for amputation of the second and third digits of the right foot, to include as secondary to diabetes mellitus.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ (erectile dysfunction).

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to December 18, 2015.

4.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU), for the period prior to December 18, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A July 2008 rating decision granted service connection for PTSD and assigned a 50 percent evaluation.  A June 2010 rating decision denied service connection for residuals of amputation of the second and third digits of the right foot, entitlement to SMC for erectile dysfunction, and entitlement to a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript of his hearing has been associated with the record.

The Board notes that the July 2008 rating decision denied service connection for Charcot joint of the feet.  The Veteran subsequently submitted a claim of entitlement to service connection for residuals of amputation of the second and third digits of the right foot, following treatment that ultimately resulted in amputation.  The question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss.  The Federal Circuit held that these were two different claims. 

Although Boggs addressed the language of 38 U.S.C.A. § 7104 (b), the statute governing claims previously denied in a Board decision, the U.S. Court of Appeals for Veterans Claims (Court) has discussed Boggs in the context of claims previously denied only by the Agency of Original Jurisdiction and governed by 38 U.S.C.A. § 7105(c).  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  This leads the Board to the conclusion that the holding in Boggs is not to be limited to claims previously denied by the Board but is to be considered where the previous denial was only by the AOJ. 

In Velez, the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injurys' (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 204.  The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id.  Considering that the Veteran's claim is now based on a disability that did not exist at the time of the previous claim and adjudication, and giving the Veteran the benefit of the doubt, and under the specific circumstances of this case, the Board will therefore find this claim to be an original claim, rather than one requiring reopening based on new and material evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the Board observes that there is evidence that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  A July 2007 SSA notice of award indicates that the Veteran became disabled under SSA rules on February 1, 2007.  Moreover, during his July 2016 hearing, the Veteran reported that the SSA benefits were based on his PTSD.  The records upon which SSA relied in awarding benefits are not associated with the claims file.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Board additionally notes that, during his July 2016 hearing, the Veteran indicated that he received all medical treatment at the Dayton VA Medical Center (VAMC).  The record contains records from that facility for the period through March 2016.  Updated records should be obtained and associated with the claims file.  

Amputation of Right Second and Third Toes

With respect to the claimed right foot disability, the Board notes that there are varying opinions regarding the etiology of this disability.  On VA examination in July 2008, the examiner noted that onset of peripheral neuropathy dated to 2001, and that Charcot joint dated to 2003.  The examiner opined that it was less than likely as not that Charcot joint was related to diabetes, but that diabetes aggravated the Charcot joint.  On VA examination in March 2010, the examiner concluded that the amputation of the second and third toes was the result of infection rather than diabetes.  In July 2010, the Veteran's VA podiatrist indicated that the Veteran had undergone several surgeries on his right foot due to a methicillin resistant staph infection, to include amputation of the second and third toes.  He indicated that the Veteran had Charcot disease secondary to his service-connected diabetes, and was neuropathic in both feet with multiple fractures in each foot.  He opined that it was "at least as likely as not that he is service connected for his foot amputations."  On VA examination in March 2011, the examiner concluded that Charcot joint was related to diabetes.  He reasoned that "Diabetes mellitus led to vascular insufficiency caused Charcot ankles and neuropathic arthropathy.  Corrective surgery led to MRSA infection, which led to amputation of the 2nd/3rd toes."  

Unfortunately, neither the July 2008 nor the March 2010 examiner provided sufficient rationale for his conclusion.  Moreover, the July 2010 and March 2011 opinions do not account for the Veteran's history, which indicates that peripheral neuropathy predated the diagnosis of diabetes mellitus.  In light of this complex history and varying opinions, the Board concludes that an additional examination is necessary to determine whether the current right foot disability was caused or aggravated by any event of service or the service-connected diabetes mellitus.  

SMC

With regard to the claim of entitlement to SMC based on erectile dysfunction, the Board notes that on VA examination in March 2010, the examiner concluded that the Veteran's erectile dysfunction was most likely caused by age and medications.  He did not specify the medications that might be causative.  On VA examination in March 2011, the examiner concluded that erectile dysfunction was related to diabetes mellitus, reasoning that the "onset of the condition is deemed to be a complication of the veteran's diabetes in relation to the diabetes onset."  In light of these conflicting opinions, the Board concludes that an additional examination is necessary.

Higher Evaluation for PTSD and a TDIU prior to December 18, 2015

In light of the necessity for obtaining SSA and VA treatment records, the Board concludes that these issues must be reconsidered following receipt of the records upon which SSA made its determination as well as up to date VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records from the Dayton VAMC for the period from March 2016 to the present.  

2.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure the records discussed in paragraphs 1 and 2, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

The following development must not be undertaken prior to completion of the development described in paragraphs 1 and 2.

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's right foot disability.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should identify all current disability of the right foot.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any such disability is the result of a disease or injury in service, or is secondary to (caused or aggravated by) the Veteran's service-connected diabetes mellitus.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the opinions rendered in July 2008, March 2010, July 2010, and March 2011. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's erectile dysfunction.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) erectile dysfunction is secondary to (caused or aggravated by) the Veteran's service-connected diabetes mellitus, and/or any medications used in the treatment of diabetes mellitus or any of the Veteran's other service-connected disabilities.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the opinions rendered in March 2010 and March 2011. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Review the examination reports for compliance with the Board's directives.  Any insufficiency should be corrected prior to recertification to the Board.  

6.  Then, ensure that all necessary development has been properly accomplished, and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

